*291OPINION.
Teussell :
The record of this action discloses that the predecessor corporation which acquired the patents and patent rights here in question issued to the inventor a portion of its capital stock and in addition paid to him $1,000 in cash, and that during the years 1908 and 1909 it made further -investments in these patents and patent rights in the nature of capitalized development, expenses so that at the time the predecessor corporation transferred these patents and patent rights to the petitioner, it had a cash investment therein in the amount of $9,723.16. The petitioner acquired all the assets of its predecessor for stock and cash and it appears that the $72,500 par value of stock of the petitioner issued to the stockholders of the predecessor company represented cash investments in patents and *292patent rights in the amount of $9,723.16 and that the petitioner is entitled for the taxable year to have said patents and patent rights so acquired reflected in its invested capital at their cost value of $9,723.16.

The deficiency may be redetermined in accordance with the foregoing findings of fact and opinion upon 15 days’ notice, pursuant to Rule 50. Judgment will be entered accordingly.